By opinion dated January 11, 2017, this Court suspended petitioner from the practice of law for thirty months, retroactive to the date of his interim suspension.1
**558In the Matter of McMaster , 419 S.C. 37, 795 S.E.2d 853 (2017). Petitioner filed a petition for reinstatement pursuant to Rule 33 of the Rules for Lawyer Disciplinary Enforcement, contained in Rule 413 of the South Carolina Appellate Court Rules. After referral to the Committee on Character and Fitness (the Committee), the Committee has filed a report and recommendation recommending the Court reinstate petitioner to the practice of law.
We find petitioner has met the requirements of Rule 33(f), RLDE. Accordingly, we grant the petition for reinstatement upon the conditions that petitioner (1) continue his treatment and sobriety; (2) follow all requests and recommendations of Lawyers Helping Lawyers, including appropriate monitoring for depression and anxiety; and (3) continue to renew his two-year monitoring contract with Lawyers Helping Lawyers and file annual reports of his contract compliance with the Commission on Lawyer Conduct for as long as he remains a member of *419the South Carolina Bar or until such time as Lawyers Helping Lawyers finds monitoring no longer necessary.
/s/ Donald W. Beatty, C.J.
/s/ John W. Kittredge, J.
/s/ Kaye G. Hearn, J.
/s/ John Cannon Few, J.
/s/ George C. James, Jr., J.

Petitioner was placed on interim suspension on March 4, 2014. In the Matter of McMaster , 407 S.C. 213, 755 S.E.2d 107 (2014).